DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and remarks filed on 11/22/2021. Claims 1-6, 8-16, and 18-22 are considered in this office action. Claims 1, 9-11, and 19-20 have been amended. Claims 7 and 17 have been cancelled. Claims 21-22 have been added. Claims 1-6, 8-16, and 18-22 are pending examination. Objections to the drawings and to claims 1 and 11 have been withdrawn in light of the instant amendments. This action is made final.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
None of the cited references teach the newly added limitations of the independent claims

Applicant's argument A. has been fully considered but it is not persuasive.
Regarding Applicant’s argument A. that none of the cited references teach the newly added limitations of the independent claims, Examiner respectfully disagrees. Cited reference Dannenbring teaches a mobile device 122, which can be referred to as a navigation 125 to determine an optimum route to travel along a road network from an origin location to a destination location and provides an end user with guidance identifying maneuvers required to be taken by the end user to travel from the origin to the destination (implying a route request from the end user including an origin and a destination location) (Dannenbring, Par. [0074] lines 3-15). The mobile device 122 selects a route that passes the initial observation point when determining the optimum route, and requests for additional observations are distributed by the server 125 based on routes received from mobile devices 122 (Dannenbring, Par. [0075] lines 4-8 and Par. [0076] lines 5-7). An assisted driving device is included in the vehicle, and communicates with the mobile device 122 and responds to geographic data received from the geographic database 123 and the server 125 (Dannenbring, Par. [0077] lines 6-11). Cited reference Wheeler teaches a vehicle receives a request from an online HD map system requesting additional data describing a map discrepancy at a particular location and then sends the online HD map system the additional data describing the map discrepancy associated with the particular location which involves traversing the particular location and recording additional sensor data (acquiring telematics data) for the particular location (Wheeler, Par. [0154] lines 1-4 and 10-16). In other words, the combination of cited references Dannenbring and Wheeler teaches determining a route for a passenger vehicle from an origin to a destination (receives request indicating origin and destination and determines route from origin to destination) that 

Specification
The disclosure is objected to because of the following informalities:
Par. [0105] line 2 “criteria is set of” should read “criteria is a set of”
Par. [0117] line 4 “than on at a time” should read “than one at a time”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-9, 11-16, 18-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 2018/0188045 A1) in view of Dannenbring et al. (US 2017/0332198 A1) and further in view of Lawrenson et al. (US 2018/0356236 A1).
Regarding claim 1, Wheeler teaches “A computer-executed method for generating an accurate digital map (Abstract lines 1-3 teaches an  comprising: accessing a set of dissimilarities between a historical map and a set of ground truth data for a road network in an area, the set of dissimilarities including the differences between a first set of map elements of the road network in the historical map and a second set of map elements of the road network in the ground truth data (Par. [0132] lines 1-7 teaches an online HD Map system receives status update messages sent by vehicles that include metadata describing any map discrepancies identified by the vehicle indicating differences between the map data (historical map) that the online HD map system provided to the vehicle and the sensor data (ground truth data) that is received by the vehicle from its sensors); partitioning the road network in the area into a set of sub-networks including at least one of the map elements, the sub-networks in aggregate forming the road network, and at least one sub-network including a dissimilarity between the historical map and the ground truth data (Par. [0068] lines 1-3 teaches the online HD map system divides a large physical area (road network) into geographical regions (sub-networks) and stores a representation of each geographical region, Par. [0069] lines 1-8 teaches the geographical region is represented using an object or a data record that comprises various attributes including a collection of landmark features and occupancy grid data (map elements), Par. [0098] lines 4-6 and Par. [0100] lines 1-7 teaches the online HD map system receives verification records (i.e. dissimilarities) and associated raw sensor ; receiving telematics data on the route from one or more of the client device associated with the passenger and the client device associated with the driver (Par. [0123] lines 5-7 teaches the online HD map system requests additional raw sensor data associated with a reported discrepancy from the vehicle; Par. [0146] lines 1-11 teaches the online HD map system identifies vehicle with routes passing through a particular location of the geographical region for which a map discrepancy was detected which requires further investigation; and Par. [0154] lines 1-4 and 10-16 teaches the vehicle receives a request from the online HD map system requesting additional data describing the map discrepancy at the particular location and then sends the online HD map system the additional data (receives telematics data) describing the map discrepancy associated with the particular location which involves traversing the particular location and recording additional sensor data (acquiring telematics data on the route) for the particular location); generating a corrected map using the determined accurate set of map elements; storing the corrected map in a map database (Par. [0078] lines 8-15 teaches the vehicles send summaries of the verification results (set of dissimilarities between map data (first set of map elements) and ground truth data (second set of map elements)) to the online HD map system which analyzes the summaries of the verification results to determine whether the existing maps should be updated, requests information (telematics receiving a request from a client device associated with a passenger, the request indicating an origin and a passenger destination; determining a route from the origin to the passenger destination based on the digital map; transmitting, to a client device associated with a driver, the route from the origin to the passenger destination and a verification request associated with a dissimilarity along the route”; and “determining an accurate set of map elements based on a comparison of the first set of map elements and the second set of map elements to the received telematics data representing the at least one sub-network”.
	From the same field of endeavor, Dannenbring teaches “receiving a request from a client device associated with a passenger, the request indicating an origin and a passenger destination; determining a route from the origin to the passenger destination based on the digital map; transmitting, to a client device associated with a driver, the route from the origin to the passenger destination and a verification request associated with a dissimilarity along the route (Par. [0074] lines 3-15 teaches a mobile device 122, which can be referred to as a navigation device, executes routing algorithms using map matching values from the server 125 to determine an optimum route to travel along a road network from an origin location to a destination location and provides an end user with guidance identifying maneuvers required to be taken by the end user to travel from the origin to the 122 selects a route that passes the initial observation point when determining the optimum route, and requests for additional observations are distributed by the server 125 based on routes received from mobile devices 122; and Par. [0077] lines 6-11 teaches assisted driving device is included in the vehicle, and communicates with the mobile device 122 and responds to geographic data received from the geographic database 123 and the server 125)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Wheeler to incorporate the teachings of Dannenbring to include in the method taught by Wheeler receiving a route request including an origin and a destination from a client device, determining a route from the origin to the destination based on map data, and transmitting the route and a dissimilarity verification request to the client device for a dissimilarity along the route as taught by Dannenbring.
	The motivation for doing so would be to coordinate the collections efforts of the vehicles and not have every possible vehicle collect and send data to a central management device at all times (Dannenbring, Par. [0025] lines 8-11).
	However, the combination of Wheeler and Dannenbring does not explicitly teach “determining an accurate set of map elements based on a comparison of the first set of map elements and the second set of map elements to the received telematics data representing the at least one sub-network”.
	From the same field of endeavor, Lawrenson teaches “determining an accurate set of map elements based on a comparison of the first set of map elements and the second set of map elements to the received telematics data representing the at least one sub-network (Fig. 7A and 7B teach a verification process for a potential change (dissimilarity) comprising step S701 extracting potential change transaction (accessing a set of dissimilarities between a historical map and a set of ground truth data), where the potential change transaction is created when a potential change in the map data is detected from a comparison of AV (autonomous vehicle) sensor data (ground truth data) and the HD map data (historical map) (Par. [0096] lines 1-4 and Par. [0097] lines 1-5); step S706 sending details of verification blocks (i.e. the location where data should be collected (sub-network), and also the type of data to collect) to selected IVAVs (initial verification autonomous vehicles) (Par. [0102] lines 1-4); steps s708 and s709 collecting verification sensor data (telematics data) and transmitting it to the transaction creation circuit (Par. [0122] line 7 to Par. [0123] line 2); step S712 comparing the verification sensor data with the original potential change data to determine whether a sufficient match or correspondence exists (i.e. determining whether the received telematics data for the sub-network matches the ground truth data or the historical map data) (Par. [0125] lines 3-6); and steps S715 and S716 combining the initial verification transaction 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Wheeler and Dannenbring to incorporate the teachings of Lawrenson to include in the method taught by the combination of Wheeler and Dannenbring receive the telematics data while the sub-network has been traveled less than a threshold collection amount and determine an accurate set of map elements by comparing the received telematics data with the ground truth data and map data as taught by Lawrenson.
	The motivation for doing so would be so a change in map data may be quickly updated and verified for immediate usage by AVs (Lawrenson, Par. [0129] lines 15-17).
Regarding claim 2, the combination of Wheeler, Dannenbring, and Lawrenson teaches all the limitations of claim 1 above, and further teaches “wherein the road network is partitioned based on a partition criteria (Wheeler, Par. [0068] lines 1-2 teaches the online HD map system divides (partitions) a large physical area into geographical regions, and Par. [0100] lines 7-12 teaches the geographic areas are determined based on the number of received verification records, where the verification records include match records (i.e. map elements) and mismatch records (i.e. dissimilarities) (Par. [0102] lines 3-5))”.
Regarding claim 3, the combination of Wheeler, Dannenbring, and Lawrenson teaches all the limitations of claim 2 above, and further teaches “wherein the partition criteria defines the geographic area of each sub-network (Wheeler, Par. [0068] lines 1-2 teaches the online HD map system divides (partitions) a large physical area into geographical regions)”.
Regarding claim 4, the combination of Wheeler, Dannenbring, and Lawrenson teaches all the limitations of claim 2 above, and further teaches “wherein the partition criteria defines the number of map elements in each sub-network (Wheeler, Par. [0068] lines 1-2 teaches the online HD map system divides (partitions) a large physical area into geographical regions, and Par. [0100] lines 7-12 teaches the geographic areas are determined based on the number of received verification records, where the verification records include match records (i.e. map elements) and mismatch records (i.e. dissimilarities) (Par. [0102] lines 3-5))”.
Regarding claim 5, the combination of Wheeler, Dannenbring, and Lawrenson teaches all the limitations of claim 2 above, and further teaches “wherein the partition criteria defines the number of dissimilarities included in each sub-network (Wheeler, Par. [0068] lines 1-2 teaches the online HD map system divides (partitions) a large physical area into geographical regions, and Par. [0100] lines 7-12 teaches the geographic areas are determined based on the number of received verification records, where the verification records include match records (i.e. map elements) and mismatch records (i.e. dissimilarities) (Par. [0102] lines 3-5))”.
Regarding claim 6, the combination of Wheeler, Dannenbring, and Lawrenson teaches all the limitations of claim 1, and further teaches “wherein the plurality of client devices include a sensor set capable of obtaining images of the road network (Wheeler, Par. [0036] lines 7-8 teaches the vehicle sensors comprise one or more cameras and LIDAR sensors)”.
Regarding claim 8, the combination of Wheeler, Dannenbring, and Lawrenson teaches all the limitations of claim 1 above, and further teaches “wherein the set of accessed dissimilarities include any of: a positional dissimilarity, a directional dissimilarity, or a geometric dissimilarity (Wheeler, Par. [0082] lines 1-10 teaches determining discrepancies between detected object data and map object data by comparing location data and geometric shape data of the objects).
Regarding claim 21, the combination of Wheeler, Dannenbring, and Lawrenson teaches all the limitations of claim 1 above, and further teaches “wherein the telematics data is associated with the dissimilarity along the route and is collected until a threshold collection amount of telematics data is reached (Wheeler, Par. [0154] 10-16 teaches the vehicle sends the online HD map system the additional data describing the map discrepancy associated with the particular location (telematics data associated with the dissimilarity along the route) which involves traversing the particular location and recording additional sensor data for the particular location; Par. [0168] lines 2-7 and Par. [0203] lines 2-5 teaches determining whether an amount of initial verification performed on the potential changed data is less than a predetermined threshold amount which includes determining that the potential changed data (dissimilarity) has been initially verified (i.e. the vehicle has traveled through the associated sub-network and collected telematics data used to perform 
Regarding claim 9, the combination of Wheeler, Dannenbring, and Lawrenson teaches all the limitations of claim 21 above, and further teaches “wherein the threshold collection amount is a number of times client devices travel through the road sub-network including the dissimilarities (Lawrenson, Par. [0168] lines 2-7 and Par. [0203] lines 2-5 teaches determining whether an amount of initial verification performed on the potential changed data is less than a predetermined threshold amount which includes determining that the potential changed data (dissimilarity) has been initially verified (i.e. the vehicle has traveled through the associated sub-network and collected telematics data used to perform verification on the recorded dissimilarity) at least a predetermined number of times before the potential change data can be relied upon)”.
Regarding claim 11, Wheeler teaches “A non-transitory computer-readable storage medium storing instructions, the instructions when executed by one or more processors (Par. [0165] lines 1-4 teaches a machine able to read instructions from a machine-readable medium and execute them in a processor), cause the one or more processors to: access a set of dissimilarities between a historical map and a set of ground truth data for a road network in an area, the set of dissimilarities including the differences between a first set of map elements of the road network in the historical map and a second set of map elements of the road network in the ground truth data (Par. [0132] lines 1-7 teaches an online HD Map system receives status update ; partition the road network in the area into a set of sub-networks including at least one of the map elements, the sub-networks in aggregate forming the road network, and at least one sub-network including a dissimilarity between the historical map and the ground truth data (Par. [0068] lines 1-3 teaches the online HD map system divides a large physical area (road network) into geographical regions (sub-networks) and stores a representation of each geographical region, Par. [0069] lines 1-8 teaches the geographical region is represented using an object or a data record that comprises various attributes including a collection of landmark features and occupancy grid data (map elements), Par. [0098] lines 4-6 and Par. [0100] lines 1-7 teaches the online HD map system receives verification records (i.e. dissimilarities) and associated raw sensor data from vehicles and organizes the verification records into groups based on locations where each group corresponds to a geographic area (sub-network) and includes verification records for a location within the geographic area); receive telematics data on the route from one or more of the client device associated with the passenger and the client device associated with the driver (Par. [0123] lines 5-7 teaches the online HD map system requests additional raw sensor data associated with a reported discrepancy from the vehicle; Par. [0146] lines 1-11 teaches the ; generate a corrected map using the determined accurate set of map elements; store the corrected map in a map database (Par. [0078] lines 8-15 teaches the vehicles send summaries of the verification results (set of dissimilarities between map data (first set of map elements) and ground truth data (second set of map elements)) to the online HD map system which analyzes the summaries of the verification results to determine whether the existing maps should be updated, requests information (telematics data) needed to update the existing maps from the vehicles, and updates the existing maps using the requested information (accurate set of map elements))”, however Wheeler does not explicitly teach the processor configured to “receive a request from a client device associated with a passenger, the request indicating an origin and a passenger destination; determine a route from the origin to the passenger destination based on the digital map; transmit, to a client device associated with a driver, the route from the origin to the passenger destination and a verification request associated with a dissimilarity along the route”; and “determine an accurate set of map elements based on a comparison of the first set of map elements and the second set of map elements to the received telematics data representing the at least one sub-network”.
	From the same field of endeavor, Dannenbring teaches “receive a request from a client device associated with a passenger, the request indicating an origin and a passenger destination; determine a route from the origin to the passenger destination based on the digital map; transmit, to a client device associated with a driver, the route from the origin to the passenger destination and a verification request associated with a dissimilarity along the route (Par. [0074] lines 3-15 teaches a mobile device 122, which can be referred to as a navigation device, executes routing algorithms using map matching values from the server 125 to determine an optimum route to travel along a road network from an origin location to a destination location and provides an end user with guidance identifying maneuvers required to be taken by the end user to travel from the origin to the destination (implying a route request from the end user including an origin and a destination location); Par. [0075] lines 4-8 and Par. [0076] lines 5-7 teaches the mobile device 122 selects a route that passes the initial observation point when determining the optimum route, and requests for additional observations are distributed by the server 125 based on routes received from mobile devices 122; and Par. [0077] lines 6-11 teaches assisted driving device is included in the vehicle, and communicates with the mobile device 122 and responds to 123 and the server 125)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Wheeler to incorporate the teachings of Dannenbring to have the processor taught by Wheeler receive a route request including an origin and a destination from a client device, determine a route from the origin to the destination based on map data, and transmit the route and a dissimilarity verification request to the client device for a dissimilarity along the route as taught by Dannenbring.
	The motivation for doing so would be to coordinate the collections efforts of the vehicles and not have every possible vehicle collect and send data to a central management device at all times (Dannenbring, Par. [0025] lines 8-11).
	However, the combination of Wheeler and Dannenbring does not explicitly teach the processor configured to “determine an accurate set of map elements based on a comparison of the first set of map elements and the second set of map elements to the received telematics data representing the at least one sub-network”.
	From the same field of endeavor, Lawrenson teaches the processor configured to “determine an accurate set of map elements based on a comparison of the first set of map elements and the second set of map elements to the received telematics data representing the at least one sub-network (Fig. 7A and 7B teach a verification process for a potential change (dissimilarity) comprising step S701 extracting S706 sending details of verification blocks (i.e. the location where data should be collected (sub-network), and also the type of data to collect) to selected IVAVs (initial verification autonomous vehicles) (Par. [0102] lines 1-4); steps s708 and s709 collecting verification sensor data (telematics data) and transmitting it to the transaction creation circuit (Par. [0122] line 7 to Par. [0123] line 2); step S712 comparing the verification sensor data with the original potential change data to determine whether a sufficient match or correspondence exists (i.e. determining whether the received telematics data for the sub-network matches the ground truth data or the historical map data) (Par. [0125] lines 3-6); and steps S715 and S716 combining the initial verification transaction into a map block and adding the map block to the map block chain (i.e. updating the map and storing it in a database))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Wheeler and Dannenbring to incorporate the teachings of Lawrenson to have the processor taught by the combination of Wheeler and Dannenbring receive the telematics data while the sub-network has been traveled less than a threshold 
	The motivation for doing so would be so a change in map data may be quickly updated and verified for immediate usage by AVs (Lawrenson, Par. [0129] lines 15-17).
Regarding claim 12, the combination of Wheeler, Dannenbring, and Lawrenson teaches all the limitations of claim 11 above, and further teaches “wherein the road network is partitioned based on a partition criteria (Wheeler, Par. [0068] lines 1-2 teaches the online HD map system divides (partitions) a large physical area into geographical regions, and Par. [0100] lines 7-12 teaches the geographic areas are determined based on the number of received verification records, where the verification records include match records (i.e. map elements) and mismatch records (i.e. dissimilarities) (Par. [0102] lines 3-5))”.
Regarding claim 13, the combination of Wheeler, Dannenbring, and Lawrenson teaches all the limitations of claim 12 above, and further teaches “wherein the partition criteria defines the geographic area of each sub-network (Wheeler, Par. [0068] lines 1-2 teaches the online HD map system divides (partitions) a large physical area into geographical regions)”.
Regarding claim 14, the combination of Wheeler, Dannenbring, and Lawrenson teaches all the limitations of claim 12 above, and further teaches “wherein the partition criteria defines the number of map elements in each sub-network (Wheeler, Par. [0068] lines 1-2 teaches the online HD map system divides (partitions) a large physical area 
Regarding claim 15, the combination of Wheeler, Dannenbring, and Lawrenson teaches all the limitations of claim 12 above, and further teaches “wherein the partition criteria defines the number of dissimilarities included in each sub-network (Wheeler, Par. [0068] lines 1-2 teaches the online HD map system divides (partitions) a large physical area into geographical regions, and Par. [0100] lines 7-12 teaches the geographic areas are determined based on the number of received verification records, where the verification records include match records (i.e. map elements) and mismatch records (i.e. dissimilarities) (Par. [0102] lines 3-5))”.
Regarding claim 16, the combination of Wheeler, Dannenbring, and Lawrenson teaches all the limitations of claim 11, and further teaches “wherein the plurality of client devices include a sensor set capable of obtaining images of the road network (Wheeler, Par. [0036] lines 7-8 teaches the vehicle sensors comprise one or more cameras and LIDAR sensors)”.
Regarding claim 18, the combination of Wheeler, Dannenbring, and Lawrenson teaches all the limitations of claim 11 above, and further teaches “wherein the set of accessed dissimilarities include any of: a positional dissimilarity, a directional dissimilarity, or a geometric dissimilarity (Wheeler, Par. [0082] lines 1-10 teaches determining 
Regarding claim 22, the combination of Wheeler, Dannenbring, and Lawrenson teaches all the limitations of claim 11 above, and further teaches “wherein the telematics data is associated with the dissimilarity along the route and is collected until a threshold collection amount of telematics data is reached (Wheeler, Par. [0154] 10-16 teaches the vehicle sends the online HD map system the additional data describing the map discrepancy associated with the particular location (telematics data associated with the dissimilarity along the route) which involves traversing the particular location and recording additional sensor data for the particular location; Par. [0168] lines 2-7 and Par. [0203] lines 2-5 teaches determining whether an amount of initial verification performed on the potential changed data is less than a predetermined threshold amount which includes determining that the potential changed data (dissimilarity) has been initially verified (i.e. the vehicle has traveled through the associated sub-network and collected telematics data used to perform verification on the recorded dissimilarity) at least a predetermined number of times before the potential change data can be relied upon)”.
Regarding claim 19, the combination of Wheeler, Dannenbring, and Lawrenson teaches all the limitations of claim 22 above, and further teaches “wherein the threshold collection amount is a number of times client devices travel through the road sub-network including the dissimilarities (Lawrenson, Par. [0168] lines 2-7 and Par. [0203] lines 2-5 teaches determining whether an amount of initial .
 
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 2018/0188045 A1) in view of Dannenbring et al. (US 2017/0332198 A1), in view of Lawrenson et al. (US 2018/0356236 A1), and further in view of Askeland (US 10,584,971 B1).
Regarding claim 10, the combination of Wheeler, Dannenbring, and Lawrenson teaches all the limitations of claim 21 above, however the combination of Wheeler, Dannenbring, and Lawrenson does not explicitly teach “wherein the threshold collection amount is an amount of time client devices travel through the road sub-network including the dissimilarities”.
	From the same field of endeavor, Askeland teaches “wherein the threshold collection amount is an amount of time client devices travel through the road sub-network including the dissimilarities (Col. 6 lines 35-41 teaches when a mismatch or difference is determined between the global map data and the local map data (determined dissimilarity in the sub-region), one or more mapping vehicles are scheduled to map the area (sub-region) surrounding the difference; and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Wheeler, Dannenbring, and Lawrenson to incorporate the teachings of Askeland to have the threshold collection amount taught by the combination of Wheeler, Dannenbring, and Lawrenson be an amount of time the vehicles travel and collect data in the region as taught by Askeland.
	The motivation for doing so would be to determine if a detected difference warrants an update to the global map data (Askeland, Col. 14 lines 33-35).
Regarding claim 20, the combination of Wheeler, Dannenbring, and Lawrenson teaches all the limitations of claim 22 above, however the combination of Wheeler, Dannenbring, and Lawrenson does not explicitly teach “wherein the threshold collection amount is an amount of time client devices travel through the road sub-network including the dissimilarities”.
	From the same field of endeavor, Askeland teaches “wherein the threshold collection amount is an amount of time client devices travel through the road sub-network including the dissimilarities (Col. 6 lines 35-41 teaches when a mismatch or difference is determined between the global map data and the local map data (determined dissimilarity in the sub-region), one or more mapping vehicles are 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Wheeler, Dannenbring, and Lawrenson to incorporate the teachings of Askeland to have the threshold collection amount taught by the combination of Wheeler, Dannenbring, and Lawrenson be an amount of time the vehicles travel and collect data in the region as taught by Askeland.
	The motivation for doing so would be to determine if a detected difference warrants an update to the global map data (Askeland, Col. 14 lines 33-35).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665